DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Election/Restrictions
Applicant’s response filed on 4/4/2022 has been considered. Rejections and/or objections not reiterated from the previous office action mailed 1/3/2022 are hereby withdrawn. Applicant has amended Figures 2, 3 and 5 of the instant application to disclose proper sequence information. The previous 102 and 103 rejections have been withdrawn in light of applicant’s arguments. The following action is made non-final. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application. 
Claims 16-31 are pending. Claims 16, 18, 20, 21, 30 and 31 have been amended. Claims 17 and 25-29 are currently withdrawn from further consideration pursuant to 37 CFR 1.142 (b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 16, 18-24, 30 and 31 are examined in the present Office Action. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Priority
Applicant’s claim for the benefit of a prior-filed application, EP16306426.4 and PCT application PCT/EP2017/077670 filed on 10/28/2016 and 10/27/2017, respectively, under 35 U.S.C 119(e) or under 35 U.S.C 120, 121 or 365(c) is acknowledged. 
Accordingly, the effective priority date of the instant application is granted as 10/28/2016.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16, 20, 22-24 and 30-31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lundberg et al. US 2019/0211362, published 7/11/2019, priority date 6/29/2016 (hereinafter Lundberg). 
Lundberg describes a method for editing a Dystrophia Myotonica-Protein Kinase (DMPK) gene in a cell by genome editing comprising introducing into the cell one or more DNA endonucleases to effect one or more single-stranded breaks or double stranded breaks within or near the DMPK gene that results in the permanent deletion of the expanded trinucleotide repeat or replacement of one or more nucleotide bases, or one or more exons and/or introns within or near the DMPK gene, thereby restoring the DMPK gene function (Lundberg, para 8). Lundberg describes the delivery, use and control of Staphylococcus aureus (SaCas9) systems for restoring the DMPK gene function employing the use of two sgRNA molecules (Lundberg, Example 2 para 516, 513, 81). Lundberg provides background for targeting expanded CTG repeats in the DMPK locus (Lundberg, para 219, 396). Lundberg describes designing multiple guide sgRNA sequences which flanked the CTG nucleotide repeat region in the 3’ untranslated region (3’UTR) of the DMPK gene (Lundberg, para 27, 79). In claim 54, Lundberg discloses a sgRNA (SEQ ID NO: 5804) which has a 100% query match to a guide sequence of 15-40 nucleotides from SEQ ID NO: 12 as described in claims 16 and 20 (sequence search results shown below). 

    PNG
    media_image1.png
    114
    570
    media_image1.png
    Greyscale

Furthermore, Lundberg describes recombinant adenoviral vectors (rAAV) for the delivery of CRISPR-Cas9 systems into mammalian cells (Lundberg, para 30, 32, 40 and claims 44 and 52). Thus, the disclosure of Lundberg anticipates claims 16, 20, 22-24 and 30-31.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-19 and 21 are rejected under 35 U.S.C. 103 as being obvious over Lundberg (supra) as applied to claims 16, 20, 22-24 and 30-31 above in further view of Xie et al. "sgRNAcas9: a software package for designing CRISPR sgRNA and evaluating potential off-target cleavage sites." PloS one 9.6 (2014): e100448 (hereinafter Xie, reference of record).
A description of Lundberg can be found above. Lundberg provides a full sequence listing of the DMPK gene in SEQ ID NO: 5303. As shown below in the sequence search results, elected SEQ ID NOs: 4 and 5 fall within the DMPK nucleotide sequence as described by Lundberg in SEQ ID NO: 5303. Furthermore, Lundberg provides motivation for designing 20 nt target sequences along 3’UTR region of the DMPK gene as shown below in Table 5. However, Lundberg does not expressly describe guide sequences corresponding to elected SEQ ID Nos: 4 and 5.  

    PNG
    media_image2.png
    138
    574
    media_image2.png
    Greyscale

Sequence search Results, SEQ ID NO: 4


    PNG
    media_image3.png
    135
    572
    media_image3.png
    Greyscale

Sequence search Results, SEQ ID NO: 5


    PNG
    media_image4.png
    143
    430
    media_image4.png
    Greyscale

Table 5 from Lundberg
Xie describes a publicly available software program and corresponding methodologies for the rational design of gRNAs for CRISPR genomic editing systems (Xi, abstract). Xie outlines a workflow diagram in Fig 1 which describes identifying a target gene sequence, finding CRISPR target sites, evaluating off-target effects, expressing the gRNA in a vector and extracting the desired length of nucleotide sequences flanking the on or off target cleavage sites (Xi, Fig 1). Xi also describes workflow and filter criteria for selecting candidate CRISPR target sites (protospacers) with high specificity using gRNA Cas9 (Xi, Fig 4). 
It would have been prima facie obvious to one of ordinary skill in the art to use the rational gRNA design methodologies described by Xie to design gRNAs corresponding to SEQ ID NO: 4 and 5 and apply it to the CRSPR-SaCas9 genomic editing systems for targeting the 3’UTR region of the DMPK gene as described by Lundberg as a treatment for nucleotide repeat element associated diseases. It would have been a matter of applying known gRNA design methodologies to experiment with various gRNAs corresponding to the 3’UTR region of the DMPK gene. Xi shows that there are predictable ways to experiment with many spacer sequences in order to minimize off target effects and improve cutting efficiencies (Xie, Fig 1). Xi outlines both computational and experimental approaches to predictably experiment and validate CRISPR target sites corresponding to known gene target sequences. One would have been motivated to do this since Lundberg expressly describes targeting the excision of CTG expansion elements within the DMPK gene and provides numerous related sequences in Table 5.  
Furthermore, since there are a finite number of possible gRNAs which could target the 3’UTR region of the DMPK gene, it would have been obvious to derive either of the elected SEQ IDs NO: 4 and 5 following the rational sgRNA design methodologies described by Xie and apply it to the CRSPR-SaCas9 genomic editing systems for targeting the 3’UTR region of the DMPK gene as described by Lundberg. One would have a reasonable expectation of success given the well-established workflows for evaluating gRNAs and the relative interchangeability of different gRNAs in CRISPR-Cas9 systems. Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the claimed invention to have been prima facie obvious to at the time the invention was made. 
Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Langi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717 .02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP 706.02(1)(1) - 706.02(1)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16, 18-24, 30 and 31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-31 of copending Application No: 16/345,743 (US Patent Application Publication Number US 2020/0140867). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims fully embrace the co-pending claims. This rejection is repeated for the same reasons as outlined in the office action mailed 1/3/2022. A reply to applicant’s traversal is found below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. The co-pending claims are drawn to a pair of sgRNA molecules that are able to bin by base-pairing to a sequence complementary to a target genomic DNA sequence being located at the 3’UTR of the DMPK gene. 
SEQ ID NOs: 1-4, 8-11 and 20 from the instant application are identical to SEQ ID NOs: 1-4, 7-10 and 18 from the co-pending claims. Therefore, to the extent that the instant claims reciting SEQ ID NOs: 1-4, 8-11 and 20 are therefore obvious over the co-pending claims. 
Response to Traversal
Applicant traverses the instant rejection by arguing that the claims are not obvious over the cited application. 
This argument has been fully considered, but is not found persuasive since SEQ ID NOs: 1-4, 8-11 and 20 from the instant application are identical to SEQ ID NOs: 1-4, 7-10 and 18 from the co-pending claims. Therefore, to the extent that the instant claims reciting SEQ ID NOs: 1-4, 8-11 and 20 are therefore obvious over the co-pending claims. 

Citation of Other Relevant Prior Art
Vanderiessche et al. US 2017/0088819, published 3/30/2017
Zhang, WO 2015/089351, published 6/18/2015

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633
/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1699